Citation Nr: 0403596	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1959 to February 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a cervical spine disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records reveal that in 
September 1961, the veteran complained of a slight headache 
after being in an Ontos accident.  The service medical 
records are silent as to any complaints of injury to the 
cervical spine.  However, in the addendum to the Report of 
Medical Board dated in October 1962, the recorder reported 
that x-rays of the veteran's cervical spine were normal.  The 
veteran was afforded both a VA Joints and Neurological 
examination in May 2002.  The examiner on the joints 
examination diagnosed the veteran with mild cervical 
arthritis and commented that as there was no temporal 
connection or causation that was implicated by the veteran or 
by his physical examination, it was not at least as likely as 
not that his present cervical spine disease was related to 
previous service connected events.  Conversely, the examiner 
on the neurological examination, assessed the veteran with 
cervical strain, commented that the veteran appeared to have 
sustained some injury to his neck and has had intermittent 
pain since that time, and opined that the cervical strain was 
related to a vehicle accident that occurred while the veteran 
was in the military.  While the nexus opinions of the two 
examiners appear to be inconsistent, although each was 
apparently based on a review of the claims folder, the 
neurologic examiner did not provide the basis for his nexus 
opinion.  Specifically, identification of the objective 
evidence which served as the basis for the neurologic 
examiner's finding of demonstration of prior injury to the 
veteran's neck would be useful in assessing the probative 
value of that opinion.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the VA examiner 
who performed the May 2002 neurologic 
examination and request that the examiner 
identify the objective evidence which 
served as the basis for the finding of 
demonstration of prior injury to the 
neck, to include as a result of a vehicle 
accident in service.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
probative value of all clinical opinions 
of record should be assessed.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




